Citation Nr: 1143112	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The August 2006 rating decision also denied service connection for asbestosis, but the RO granted service connection for pleural plaques due to asbestos exposure in a May 2008 rating decision.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board. 

In June 2010, the Board remanded the matter to the RO for the purpose of providing the Veteran with an additional VA audiological examination.  The matter was returned to the Board in May 2011.  In October 2011, the Board requested and received a Veterans' Health Administration (VHA) expert opinion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his military service. 






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's June 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to heavy gunfire and engine and boiler room noises in service.  He also claims that his symptoms of tinnitus began during service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 113; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  
	
38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, the demeanor of the witness if oral testimony is given, and the effect of self-interest.  Caluza, 7 Vet. App. at 511; Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, and the lay and medical evidence shows a current disability of tinnitus.  Specifically, a puretone threshold audiometry examination conducted by a VA audiologist in January 2007 showed auditory thresholds of 40 decibels or greater at multiple relevant frequencies, bilaterally.  The VA examiner diagnosed the Veteran with mild to moderate high frequency hearing loss of the right ear, moderate to moderately severe hearing loss of the left ear, and recurrent tinnitus.  The Veteran is also competent to testify to symptoms of tinnitus and the Board finds that his testimony is credible.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Caluza, 7 Vet. App. at 511.  

As the Veteran's DD-214 and other relevant service personnel records document his service as a boiler technician aboard the U.S.S. Cimarron, and his records show that he received rifle range instruction in July 1952, the Board finds that the Veteran's testimony, as corroborated by his service personnel records, establish noise exposure in service.  See Grottveit, 5 Vet. App. at 93; Caluza, 7 Vet. App. at 511.

In October 2011, VA obtained an expert medical opinion from an otolaryngologist.  The otolaryngologist provided the opinion that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus had their onset during his active military service because (1) the hearing loss pattern shows at his January 2007 audiological examination is consistent with acoustic trauma, and (2) tinnitus is associated with the type of inner ear damage that is reflected in the pure tone pattern the Veteran demonstrated at that examination.

Two VA medical examination reports were also obtained, dated January 2007 and November 2010, but neither examiner was able to provide an opinion as to the etiology of the Veteran's claimed disabilities.  In January 2007, the examiner erroneously reported the claimed date of onset of symptoms of tinnitus as two years prior to the examination, when, as noted by the Veteran in a March 2007 statement, the Veteran had reported symptoms of tinnitus in service.  See December 2006 statement.  The Veteran is competent to testify to the date of onset of his symptoms of tinnitus, and the Board finds that his testimony is credible as it is consistent throughout the record.  See Charles, 16 Vet. App at 374; Hickson, 12 Vet. App. at 253; Caluza, 7 Vet. App. at 511.  The November 2010 examiner was unable to provide an opinion due to unreliable test data.  Therefore, the Board finds that these opinions are of no probative value and they are based on facts and data that are either erroneous or insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Therefore, as the evidence of record shows a diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.35 and a diagnosis of tinnitus; exposure to engine noise, boiler room noise, and rifle fire in service; and the greater weight of the evidence demonstrates an etiological relationship between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and the noise exposure in service, service connection for bilateral hearing loss and tinnitus is warranted.  See 
38 C.F.R. §§ 3.303, 3.385; Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


